964 A.2d 546 (2009)
290 Conn. 909
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
v.
Ethan BOOK, Jr., et al.
Supreme Court of Connecticut.
Decided January 29, 2009.
Ethan Book, Jr., pro se, in support of the petition.
Thomas R. Ventre, assistant attorney general, and David F. Borrino, Farmington, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court, 110 Conn.App. 833, 956 A.2d 609 (2008), is denied.
ROGERS, C.J., and VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.